UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                     )
JACQUELINE HALBIG, et al.,           )
                                     )
                Plaintiffs,          )
                                     )
       v.                            )                Civil Action No. 13-0623 (PLF)
                                     )
KATHLEEN SEBELIUS,                   )
  U.S. Secretary of Health and Human )
  Services, et al.,                  )
                                     )
                Defendants.          )
___________________________________ )


                                             ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that the employer plaintiffs are dismissed from this action pursuant to

the Anti-Injunction Act, 26 U.S.C. § 7421(a); it is

               FURTHER ORDERED that the plaintiffs’ motion for summary judgment [Dkt.

No. 17] is DENIED; it is

               FURTHER ORDERED that the defendants’ motion for summary judgment [Dkt.

No. 49] is GRANTED. Judgment is entered for the defendants; and it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                      /s/___________________________
                                                      PAUL L. FRIEDMAN
DATE: January 15, 2014                                United States District Judge